Citation Nr: 1600013	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  10-44 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for chondromalacia of the bilateral knees.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to July 17, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and November 2009 rating decisions of the VA Regional Office (RO) in Huntington, West Virginia and Roanoke, Virginia, respectively.  

The Veteran requested a hearing before a Veterans Law Judge, but cancelled his scheduled hearing.  The Veteran having cancelled his hearing, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).

In a May 2015 rating decision, the RO granted increased ratings for the Veteran's service-connected psychiatric and heart disabilities, which increased his combined disability rating to 100 percent disabling from July 17, 2014.  For the reasons set forth below, the Board is granting a TDIU effective December 15, 2009, based on the combined effect of his service-connected disabilities, including his psychiatric and heart disabilities.  As such, the issue of entitlement to a TDIU from July 17, 2014, is considered moot and the Board has characterized the issue as set forth on the first page.  


FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO reopened a previously denied claim of service connection for chondromalacia of the bilateral knees and denied the underlying service connection claim on the basis that there was no evidence of bilateral patellar arthritis during active duty.  

2.  A December 2007 statement of the case (SOC) continued to deny service connection on the basis that there was no evidence that the Veteran's preexisting bilateral knee condition was permanently aggravated by his military service, that the Veteran developed a chronic disability of both knees in service, or that a chronic disability manifested itself to a compensable level within one year of discharge from service; a substantive appeal was not received until July 2008 and was not timely.

3.  Evidence received after the November 2006 and December 2007 denials does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating that underlying claim.

4.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to July 17, 2014; mitral and tricuspid valve regurgitation with dilated right atrium and ventricle, reduced function, evaluated as 10 percent disabling prior to July 17, 2014; right and left lower extremity peripheral vascular disease, each evaluated as 40 percent disabling from December 15, 2009; diabetes mellitus, type II, evaluated as 10 percent disabling prior to December 15, 2009, and as 20 percent disabling thereafter; right and left lower extremity diabetic neuropathy, each evaluated as 10 percent disabling from December 15, 2009; and impotence, evaluated as zero percent or noncompensably disabling from December 15, 2009.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU effective December 15, 2009.

5.  The Veteran completed two years of college and was last gainfully employed working in human services in 2004.    

5.  The Veteran's service-connected disabilities, particularly his PTSD; mitral and tricuspid valve regurgitation with dilated right atrium and ventricle, reduced function; diabetes mellitus, type II; bilateral lower extremity peripheral vascular disease; and bilateral lower extremity diabetic neuropathy, preclude his substantially gainful employment effective December 15, 2009, but not before.



CONCLUSIONS OF LAW

1.  The RO's November 2006 continued denial of a claim of service connection for a chondromalacia of the bilateral knees is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

2.  Evidence received since the final November 2006 rating decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an award of a TDIU effective December 15, 2009, but not earlier, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  VA's office of General Counsel has determined that the Kent decision is not controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide "case-specific" notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (November 21, 2014).

The Veteran was notified in letters dated in August 2008 and October 2009 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and entitlement to a TDIU.  The August 2008 letter informed the Veteran of the basis of the prior final denial of his claim for service connection for chondromalacia of the bilateral knees in December 1969 and November 2006.  The letter notified him of the definition of new and material evidence.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Both letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and Social Security Administration (SSA) records in furtherance of his claims, as well as obtained examinations in connection with his TDIU claim.  Pertinent fee-based examinations were obtained in December 2008 and January 2010.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of entitlement to a TDIU adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  
The Board recognizes that a VA examination for the petition to reopen was not obtained; however, an examination is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  See 38 C.F.R. § 3.159(c)(4)(iii).

II.  Analysis

	B.  New and Material Evidence

Service connection for chondromalacia of the bilateral knees was initially denied in December 1969 because the evidence did not show that the Veteran's preexisting disability was aggravated by his military service.  The Veteran did not appeal that decision.  A rating decision in November 2006 reopened the Veteran's claim and continued to deny service connection as the evidence did not show arthritis during active duty.  The Veteran filed a timely notice of disagreement in March 2007 and an SOC was issued in December 2007.  A substantive appeal was not thereafter received until July 2008, more than one year after the 2006 rating decision and more than 60 days after the 2007 SOC.  The RO treated the Veteran's substantive appeal as a new claim.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the November 2006 decision consisted of the Veteran's STRs, a fee-based examination in August 2006, treatment records, and the Veteran's contentions, including his testimony at an August 2007 hearing before a Decision Review Officer.  His August 1967 enlistment examination revealed normal lower extremities and the Veteran denied all pertinent symptoms, including "trick" or locked knee in his report of medical history.  The Veteran was placed on a medical profile in August 1968 for chondromalacia of both patella.  He was admitted to the naval hospital in September 1969 for chondromalacia patella of the bilateral knees.  The Veteran gave a history of bilateral knee difficulties dating back to high school when he played basketball with bilateral knee braces.  He reported that his symptoms recurred while undergoing basic training.  The findings of a medical board in September 1969 were that the Veteran's bilateral chondromalacia patella existed prior to service and was not aggravated by service.  The Veteran was subsequently discharged from service due to his knees.  

Post-service evidence includes treatment records showing a diagnosis of arthritis beginning in at least 1997.  At the August 2006 fee-based examination, the Veteran was diagnosed with bilateral patellar degenerative joint disease; no medical opinion was provided.  At his hearing, the Veteran denied having bilateral knee problems prior to service.  August 2007 Hearing Transcript (T.) at 4-5.  He testified that he wore knee pads, not braces, while playing basketball in school.  Id. at 6.  An August 2007 letter from the Veteran's VA physician shows that it was his opinion that the Veteran's service activities were more likely than not a contributing cause to his knee conditions of bilateral patellofemoral arthritis and bilateral degenerative arthritis.  A statement from the Veteran's sister dated in August 2007 shows that to her knowledge, the Veteran was not experiencing any physical ailments or problems with his knees while going through basic training.  There is no indication that a preexisting disability was aggravated by his military service.  

Accordingly, at the time of the denial in 2006 and readjudicated in the 2007 SOC, the claims folder contained no competent evidence that the Veteran's preexisting chondromalacia was aggravated by his military service.  Thus, the RO continued to deny the Veteran's claim.  The Veteran did not appeal the RO's decision and that denial became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).  

In reaching the conclusion that the November 2006 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, additional evidence was submitted within the relevant time period of the 2006 decision.  However, such evidence was considered in the December 2007 SOC when the RO readjudicated the Veteran's claim.  As the Veteran's substantive appeal was not received until July 2008, it was not timely.  The November 2006 rating decision is thus final.  

The relevant evidence received since the November 2006 and December 2007 denials consist of treatment records and the Veteran's contentions.  His treatment records show treatment for his knees and a continued diagnosis of arthritis, but do not show that preexisting chondromalacia of the bilateral knees was aggravated by his military service.  

In this case, the newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for chondromalacia of the bilateral knees.  The additional evidence received fails to show that the preexisting chondromalacia was aggravated by his military service.  While the Veteran's statements and treatment records are new, they are not material since they fail to show that the preexisting chondromalacia of the bilateral knees was aggravated by his military service.  The positive medical opinion and statement from the Veteran's sister, as well as his testimony of not having knee problems prior to service, were all considered in the 2006 rating decision or 2007 SOC.  Additional evidence received since then in connection with the current claim, filed in 2008, does not tend to establish that the preexisting chondromalacia was aggravated by his military service or that any currently diagnosed bilateral knee disorder is related to the Veteran's military service.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue. 

	B.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for PTSD, evaluated as 50 percent disabling prior to July 17, 2014; mitral and tricuspid valve regurgitation with dilated right atrium and ventricle, reduced function, evaluated as 10 percent disabling prior to July 17, 2014; right and left lower extremity peripheral vascular disease, each evaluated as 40 percent disabling from December 15, 2009; diabetes mellitus, type II, evaluated as 10 percent disabling prior to December 15, 2009, and as 20 percent disabling thereafter; right and left lower extremity diabetic neuropathy, each evaluated as 10 percent disabling from December 15, 2009; and impotence, evaluated as zero percent or noncompensably disabling from December 15, 2009.  

The effective date of the grants of service connection for the heart and lower extremity disabilities is December 15, 2009.  Prior to December 15, 2009, the Veteran was only service-connected for PTSD, evaluated as 50 percent disabling and diabetes mellitus, type II, evaluated as 10 percent disabling.  His combined disability rating was 60 percent prior to December 15, 2009.  From December 15, 2009, to July 16, 2014, his combined disability rating is 90 percent and from July 17, 2014, his combined rating is 100 percent.    

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

An August 2005 letter from a private physician, W.G., M.D., shows that due to the Veteran's knee disorders, he would not be able to continue working in a job that required standing, walking, or prolonged sitting.  Dr. W.G. opined that, basically, the Veteran was not employable.  He opined that the Veteran would likely require knee replacements in the future, but due to the weakness in his extensor mechanism, it was unlikely that he would be able to return to any significant functional ability to allow him to return to the work force.  

A December 2005 SSA disability evaluation shows that the Veteran reported last working as a house manager in a mentally challenged adult's institution in 1995.  He reported that he had to stop working because of limitations in standing and driving.  He was diagnosed with osteoarthritis of knees bilaterally.  

A January 2006 SSA record shows that the Veteran receives disability benefits due to a primary diagnosis of bilateral osteoarthritis of knees and secondary diagnosis of obesity.  
A July 2006 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed two years of college and had additional education or training as a barber.  He reported that he last worked in 2004 doing human services work.  The Veteran reported that he was unemployable because of his chondromalacia patella and severe arthritis.  In a November 2009 VA Form 21-8940, the Veteran reported that his PTSD rendered him unemployable.

The Veteran was afforded a fee-based examination in December 2008 for his PTSD.  He reported that he was completely unable to work because of several factors and that he had difficulty sitting in one place.  He reported having frequent leg pain and that he walked with the aid of a cane.  The examiner opined that the Veteran was capable of working from a mental health point of view, but only under certain circumscribed circumstances.  The examiner further opined that they were unable to comment about the Veteran's physical problems, although they obviously impacted his capacity to work.  The examiner concluded that the Veteran would be capable of performing simple and repetitive work in an environment in which he felt supported and not emotionally stressed; he would be unable to perform executive level functions.

The Veteran was afforded a fee-based examination in January 2010 for his diabetes mellitus, type II and associated complications.  The examiner opined that the Veteran's functional impairment was that he fatigued easily, had limited ability to walk and exercise, and had to take medication.  

An October 2010 letter from the Veteran's VA physician shows that it was his opinion that the Veteran was unemployable due to his peripheral neuropathy and bilateral knee disabilities.  An August 2014 letter from the same physician shows that the Veteran's neuropathy limited his ability to stand or walk and the medication he took to treat it could make him drowsy, limiting his ability drive.  It was his opinion that the Veteran's neuropathy made him unemployable.  

The Veteran's treatment records since his claim in December 2008 have shown that he has not been employed at any time during this appeal.

Based on a review of the evidence, the Board concludes that the award of a TDIU effective December 15, 2009, is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  

As noted above, the Veteran first met the schedular criteria for a TDIU effective December 15, 2009, the date that service connection for mitral and tricuspid valve regurgitation with dilated right atrium and ventricle, reduced function; bilateral lower extremity peripheral vascular disease; and bilateral lower extremity diabetic neuropathy was first granted.  

In this case, the evidence shows that the impairment from the Veteran's PTSD; diabetes mellitus, type II; mitral and tricuspid valve regurgitation with dilated right atrium and ventricle, reduced function; bilateral lower extremity peripheral vascular disease; and bilateral lower extremity diabetic neuropathy render him unemployable.  The 2008 fee-based psychiatric examiner opined that the Veteran was only capable of working under certain circumscribed circumstances.  The examiner opined that the Veteran was capable of performing simple and repetitive work in an environment in which he felt supported and not emotionally stressed; he would be unable to perform executive level functions.  The 2010 fee-based diabetic examiner indicated that the Veteran's diabetes mellitus, type II and associated heart and lower extremity disabilities impaired his employability in that the Veteran fatigued easily, had limited ability to walk and exercise, and had to take medication.  Additionally, the August 2014 letter from the Veteran's VA physician shows that the Veteran's neuropathy limited his ability to stand or walk and the medication he took to treat it could make him drowsy, limiting his ability drive.  It was his opinion that the Veteran's neuropathy made the Veteran unemployable.  

As such, since the psychiatric examination shows that the Veteran can only work under certain circumscribed circumstances, considering the physical impairment from the Veteran's other service-connected disabilities, as well as his education level and employment background, the evidence supports a finding that the Veteran's service-connected disabilities render him unemployable.  Consequently, considering the impairment shown in the examinations, as well as the 2014 physician's statement, the Board concludes that the award of a TDIU from December 15, 2009, is warranted.

However, although an informal claim for entitlement to a TDIU was raised in December 2008, the criteria for a TDIU prior to December 15, 2009, have not been met.  As discussed above, prior to December 15, 2009, the Veteran was only service connected for PTSD and diabetes mellitus, type II.  His combined disability rating did not meet the schedular criteria for the award of a TDIU.  Prior to service connection for the heart and bilateral lower extremity disabilities being granted, the evidence suggests that the Veteran's nonservice-connected bilateral knee disorders rendered him unemployable.  As noted above, the primary diagnosis upon which his SSA benefits were granted is osteoarthritis of the knees.  The August 2005 letter from Dr. W.G. shows that the Veteran's knees rendered him unemployable; the December 2005 SSA evaluation also indicates that the Veteran was unemployable due to his knee disorder.  For the reasons set forth above, the Board has found that new and material evidence sufficient to reopen the previously denied claim of service connection for chondromalacia of the bilateral knees has not been submitted.  In determining whether the criteria for the award of a TDIU have been met, the inability to work due to nonservice-connected disabilities cannot be considered.  38 C.F.R. §§ 4.14, 4.19.  Thus, while the Veteran may have been unemployable, the evidence fails to show that his service-connected PTSD and diabetes mellitus, type II alone precluded substantially gainful employment prior to December 15, 2009.  

Although the Veteran's service-connected disabilities might have caused interference to some extent with his employability prior to December 15. 2009, such interference is contemplated in the schedular rating assigned to the PTSD and diabetes mellitus, type II prior to that date, and the evidence of record does not demonstrate that his service-connected disabilities alone resulted in unemployability.  While he has not been employed at all during this appeal, a review of the evidence fails to show that the Veteran's service-connected disabilities, without taking into account physical impairment from his nonservice-connected bilateral knee disorders, rendered him unemployable prior to December 15, 2009.  

Accordingly, in considering the severity of the Veteran's service-connected disabilities, primarily his PTSD; mitral and tricuspid valve regurgitation with dilated right atrium and ventricle, reduced function; diabetes mellitus, type II; bilateral lower extremity peripheral vascular disease; and bilateral lower extremity diabetic neuropathy, the findings of the fee-based examiners and the Veteran's VA physician, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU effective December 15, 2006.  Entitlement to a TDIU effective December 15, 2009,is therefore granted.  


ORDER

New and material evidence sufficient to reopen the previously denied claim of service connection for chondromalacia of the bilateral knees having not been received, the application to reopen this issue is denied.

Entitlement to a TDIU effective December 15, 2009, but not before, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


